t c summary opinion united_states tax_court albert anthony oliver petitioner v commissioner of internal revenue respondent docket no 25169-16s filed date albert anthony oliver pro_se christine a fukushima for respondent summary opinion thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2014 federal_income_tax of dollar_figure the issue for decision is whether respondent correctly determined that petitioner was required to report an additional dollar_figure of annuity payments as gross_income for background the parties submitted this case fully stipulated pursuant to rule the stipulated facts are found accordingly when the petition was filed petitioner resided in california petitioner retired from the castaic lake water agency in pincite years of age and began receiving annuity payments from the california public employees retirement_system calpers a qualified_employer_retirement_plan in anticipation of petitioner’s retirement calpers informed him by letter of his right to elect to make contributions and receive service_credit for public service and an additional retirement service_credit arsc in date petitioner elected to make such contributions and made dollar_figure in after-tax contributions comprising dollar_figure for public service and dollar_figure for arsc he made no other after-tax contributions to calpers during petitioner received retirement distributions from calpers of dollar_figure for calpers reported to the internal_revenue_service irs that dollar_figure of the dollar_figure in retirement distributions was taxable petitioner also received retirement distributions of dollar_figure from onewest bank on hi sec_2014 form_1040 u s individual_income_tax_return petitioner reported taxable retirement distributions of dollar_figure comprising dollar_figure from onewest bank and dollar_figure from calpers in the notice_of_deficiency respondent determined that petitioner should have reported dollar_figure of taxable retirement distributions reflecting an additional dollar_figure from calpers discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those 2calpers calculated the nontaxable portion of petitioner’s monthly annuity_payment to be dollar_figure in its report to the irs calpers rounded up when computing the annual nontaxable portion of petitioner’s annuity ie dollar_figure dollar_figure rounds up to dollar_figure such that calpers reported dollar_figure as taxable dollar_figure dollar_figure dollar_figure 3petitioner does not dispute that the distributions from onewest bank are taxable determinations erroneous rule a see 503_us_79 290_us_111 sec_61 defines gross_income broadly as all income from whatever source derived it is well established that gross_income is to be broadly construed while exclusions from income are to be narrowly construed 515_us_323 35_f3d_93 2d cir taxpayers seeking an exclusion_from_gross_income must demonstrate that they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure sec_61 and provides that annuities and pensions are among the forms of income within the purview of sec_61 sec_72 sets forth the specific rules applicable to taxation of among other things annuities and distributions from qualified_employer retirement plans see sec_403 those rules generally include in the annuitant’s gross_income any amount_received_as_an_annuity sec_72 but allow tax-free recovery_of the annuitant’s investment_in_the_contract sec_72 the term investment_in_the_contract is defined by reference to the aggregate amount of premiums or other consideration paid for the contract sec_72 sec_72 mandates a simplified_method of recovering the investment_in_the_contract for amounts received as an annuity under a qualified_employer_retirement_plan the simplified_method excludes from gross_income the amount of any monthly annuity_payment that does not exceed the amount obtained by dividing the taxpayer’s investment_in_the_contract by the number of anticipated payments sec_72 if the age of the annuitant on the annuity_starting_date is not more than the number of anticipated payments is sec_72 the parties agree that petitioner’s investment_in_the_contract is dollar_figure respondent contends that petitioner may therefore exclude from gross_income each month dollar_figure dollar_figure dollar_figure of petitioner’s annuity_payment from calpers under the simplified_method in sec_72 therefore respondent contends that petitioner is entitled to a yearly exclusion of dollar_figure dollar_figure dollar_figure consequently respondent argues petitioner must include in gross_income dollar_figure of the dollar_figure distributions from calpers petitioner counters that under the simplified_method it would take him years to recover his investment_in_the_contract at which time he would be years old see sec_72 providing that the number of anticipated payment sec_4see supra note for an annuitant not more than age is or years of annuity payments he believes that this is unfair because he asserts his preexisting medical conditions cause his life expectancy to be much shorter than that therefore petitioner argues fairness dictates that he should be allowed to calculate the nontaxable portion of his annuity payments on the basis of a shorter life expectancy we are cognizant of the inequity that petitioner perceives in the application of the simplified_method under the circumstances of his case nevertheless absent some constitutional defect in the law--and we see none here--we are constrained to apply the law as written notwithstanding any countervailing equitable considerations see 736_f2d_1168 7th cir aff’g 80_tc_783 see also 484_us_3 92_tc_776 40_tc_436 aff’d 331_f2d_422 7th cir we may not rewrite the law because we may deem its effects susceptible of improvement 516_us_235 quoting 464_us_386 as we stated in hays corp v commissioner t c pincite the proper place for a consideration of petitioner’s complaint is in the halls of congress not here we have no reason to doubt that petitioner is a conscientious taxpayer who takes his tax responsibilities seriously and tries to follow the rules but as just discussed we are constrained to follow the law as written accordingly we sustain respondent’s determination that petitioner was required to include retirement distributions of dollar_figure in gross_income for the court has considered all of petitioner’s arguments contentions and statements to the extent they are not discussed herein the court concludes that they are moot meritless or irrelevant to reflect the foregoing decision will be entered for respondent 5although possibly of small comfort to petitioner sec_72 provides that where annuity payments cease before the employee’s entire contribution is recovered the amount of the unrecovered contribution is allowed as a deduction on the taxpayer’s final income_tax return see sec_72
